Exhibit 10.1
CONSULTING AGREEMENT
     THIS CONSULTING AGREEMENT (the “Agreement”), made this 1st day of April,
2010 (“Effective Date”) is entered into by Idera Pharmaceuticals, Inc., a
Delaware corporation with its principal place of business at 167 Sidney Street,
Cambridge, MA 02139 (the “Company”), and Malcolm MacCoss, Ph.D., an individual
being a Member of Bohicket Pharma Consulting LLC and having a place of residence
located 2556 Seabrook Island Road, Seabrook Island, SC 29455 (the “Consultant”).
Company and Consultant may be referred to herein individually as a “Party” and
collectively as the “Parties.”
INTRODUCTION
     The Company desires to retain the services of the Consultant and the
Consultant desires to perform certain Services, as defined below, for the
Company. In consideration of the mutual covenants and promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged by the Parties, the Parties agree as follows:
     1. Services. The Consultant agrees to perform such consulting, advisory and
related services to and for the Company as may be reasonably requested from time
to time by the Company (“Service”). Such Services shall be performed at such
location, on such days, and at such times as may be reasonably agreed by the
Company and the Consultant. Such Services, if any, shall be performed on an as
needed basis.
     2. Term. This Agreement shall commence on the Effective Date and shall
continue until December 31, 2010 (such period, as it may be extended, being
referred to as the “Consultation Period”), unless sooner terminated in
accordance with the provisions of Section 4.
     3. Compensation.
          3.1 Consulting Fees. The Consultant shall be entitled to $375 per
hour, not to exceed $3,000 per day, of Service actually performed by the
Consultant hereunder. The Consultant shall submit to the Company monthly
statements, in a form substantially the same as that shown in Exhibit A,
detailing Services performed for the Company in the previous month. The Company
shall pay to the Consultant consulting fees with respect to all Services
actually performed and invoiced within 30 days after Company’s receipt of each
monthly invoice.
          3.2 Reimbursement of Expenses. The Company shall reimburse the
Consultant for all reasonable and necessary expenses incurred or paid by the
Consultant in connection with, or related to, the performance of his Services
under this Agreement and in accordance with Idera Policy No. 217, which is
attached as exhibit B. The Consultant shall submit to the Company itemized
monthly statements, in a form satisfactory to the Company, of such expenses
incurred in the previous month. The Company shall pay to the Consultant amounts
shown on each such statement within 30 days after Company’s receipt thereof.
Notwithstanding the foregoing, the Consultant shall not incur total expenses in
excess of $1,000 per month without the prior written approval of the Company.

1



--------------------------------------------------------------------------------



 



          3.3 Benefits. The Consultant shall not be entitled to any benefits,
coverages or privileges made available to employees of the Company, including,
without limitation, social security, unemployment, medical or pension payments.
     4. Termination. Each of the Company and the Consultant may terminate the
Consultation Period upon 30 days’ prior written notice to the other Party. In
the event of such termination, the Consultant shall be entitled to payment for
Services performed and expenses paid or incurred prior to the effective date of
termination, subject to the limitation on reimbursement of expenses set forth in
Section 3.2. Notwithstanding the foregoing, the Company may terminate the
Consultation Period, effective immediately upon receipt of written notice, if
the Consultant breaches or threatens to breach any provision of Section 6 of
this Agreement.
     5. Cooperation. The Consultant shall use his best efforts in the
performance of his obligations under this Agreement. The Company shall provide
such access to its information and property as may be reasonably required in
order to permit the Consultant to perform his obligations hereunder. The
Consultant shall cooperate with the Company’s personnel, shall not interfere
with the conduct of the Company’s business and shall observe all rules,
regulations, and security requirements of the Company concerning the safety of
persons and property.
     6. Inventions and Proprietary Information.
          6.1 Inventions.
               (a) All inventions, discoveries, computer programs, data,
technology, designs, innovations and improvements (whether or not patentable and
whether or not copyrightable) (“Inventions”) which are made, conceived, reduced
to practice, created, written, designed or developed by the Consultant, solely
or jointly with others and whether during normal business hours or otherwise,
(i) during the Consultation Period if related to the business of the Company or
(ii) after the Consultation Period if resulting or directly derived from
Proprietary Information (as defined below), shall be the sole property of the
Company. The Consultant hereby assigns to the Company all Inventions and any and
all related patents, copyrights, trademarks, trade names, and other industrial
and intellectual property rights and applications therefor, in the United States
and elsewhere and appoints any officer of the Company as his duly authorized
attorney to execute, file, prosecute and protect the same before any government
agency, court or authority. Upon the request of the Company and at the Company’s
expense, the Consultant shall execute such further assignments, documents and
other instruments as may be necessary or desirable to fully and completely
assign all Inventions to the Company and to assist the Company in applying for,
obtaining and enforcing patents or copyrights or other rights in the United
States and in any foreign country with respect to any Invention. The Consultant
also hereby waives all claims to moral rights in any Inventions.
               (b) The Consultant shall promptly disclose to the Company all
Inventions and will maintain adequate and current written records (in the form
of notes, sketches, drawings and as may be specified by the Company) to document
the conception and/or first actual reduction to practice of any Invention. Such
written records shall be available to and remain the sole property of the
Company at all times.

2



--------------------------------------------------------------------------------



 



          6.2 Proprietary Information.
               (a) The Consultant acknowledges that his relationship with the
Company is one of high trust and confidence and that in the course of his
service to the Company he will have access to and contact with confidential
information. The Consultant agrees that during the Consultation Period, any
information conveyed to him will be subject to the Confidential Disclosure
Agreement between Idera and Consultant, dated 8 February 2010.
               (b) The Consultant represents that his retention as a consultant
with the Company and his performance under this Agreement does not, and shall
not, breach any agreement that obligates him to keep in confidence any trade
secrets or confidential or proprietary information of his or of any other party
or to refrain from competing, directly or indirectly, with the business of any
other party. The Consultant shall not disclose to the Company any trade secrets
or confidential or proprietary information of any other party.
               (c) The Consultant acknowledges that the Company from time to
time may have agreements with other persons or with the United States
Government, or agencies thereof, that impose obligations or restrictions on the
Company regarding inventions made during the course of work under such
agreements or regarding the confidential nature of such work. The Consultant
agrees to be bound by all such obligations and restrictions that are known to
him and to take all action necessary to discharge the obligations of the Company
under such agreements.
          6.3 Remedies. The Consultant acknowledges that any breach of the
provisions of this Section 6 may cause immediate, substantial, and irreparable
harm to Company, for which monetary damages may not be a sufficient remedy. In
the event of a breach of this Agreement, in addition to any other remedy it may
have, the Company shall be entitled to seek specific performance of this
Agreement by the Consultant and to seek injunctive relief in any court of
competent jurisdiction.
     7. Independent Contractor Status. The Consultant shall perform all Services
under this Agreement as an “independent contractor” and not as an employee or
agent of the Company. The Consultant is not authorized to assume or create any
obligation or responsibility, express or implied, on behalf of, or in the name
of, the Company or to bind the Company in any manner.
     8. Notices. All notices required or permitted under this Agreement shall be
in writing and shall be deemed effective upon personal delivery or upon deposit
in the United States Post Office, by registered or certified mail, postage
prepaid, addressed to the other Party at the address shown above, or at such
other address or addresses as either Party shall designate to the other in
accordance with this Section 8.
     9. Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.
     10. Entire Agreement. This Agreement constitutes the entire agreement
between the Parties and supersedes all prior agreements and understandings,
whether written or oral, relating to the subject matter of this Agreement.

3



--------------------------------------------------------------------------------



 



     11. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Consultant.
     12. Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the Commonwealth of Massachusetts.
     13. Successors and Assigns. This Agreement shall be binding upon, and inure
to the benefit of, both Parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to its assets or business, provided, however, that the
obligations of the Consultant are personal and shall not be assigned by him.
     14. Miscellaneous.
          14.1 No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.
          14.2 The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.
          14.3 In the event that any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.
     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
Effective Date.

                      IDERA PHARMACEUTICALS, INC.       MALCOLM MACCOSS    
 
                    By:  /s/ Louis Arcudi, III

      By:  /s/ Malcolm MacCoss

   
Louis Arcudi, III
     
Malcolm MacCoss, Ph.D., FRSC
   
Chief Financial Officer
               
Date:
  April 7, 2010       Date:   April 1, 2010    
 
                   

4



--------------------------------------------------------------------------------



 



Exhibit A
Sample Invoice/Report
Malcolm MacCoss, Ph.D.
Date:                                         
Attn: Accounts Payable
Idera Pharmaceuticals, Inc.
167 Sidney Street
Cambridge, MA 02139
Fax: 617-679-5560
Dear                                         ,
In accordance with my Consulting Services Agreement with Idera, dated
                     March 2010, the following summarizes services performed for
the invoice period of                                          to
                                         :

                     
Date(s):
    Description of Activity:     Time:    
 
          ___hr(s).    
 
          ___hr(s).    

In accordance with the Consulting Services Agreement, please remit the payment
of                                          within 30 days.
Regards,
Malcolm MacCoss, Ph.D.
 
Idera Approval

                     
Idera Manager: 
          Date:        

         
 
   
Total Amount Approved: $

               

5



--------------------------------------------------------------------------------



 



Exhibit B
Idera Pharmaceuticals, Inc. Travel Policy (POLICY NO. 217)
TRAVEL & ENTERTAINMENT

      PURPOSE:  
To establish guidelines for Company travel and entertainment and to ensure
travel is consistent with Idera’s business objectives.
   
 
SCOPE:  
All Idera employees, directors, and consultants (“Employees”).
   
 
POLICY:  
Idera will reimburse Employees who travel on approved Company business for all
necessary reasonable business expenses. However, in no event will reimbursement
exceed actual expenses. Neither luxury, nor sub-standard modes of transportation
and accommodations should be used.

PROCEDURE FOR TRAVEL:
Employees are expected to pay for their travel with personal credit cards or
cash. Employees are expected to pay their own credit card bill and any late fees
or finance charges are the responsibility of the Employee. Any credit card
rewards from use of the card belong to the Employee.
PROCEDURE FOR REIMBURSEMENT:

  1.   Upon return from your pre-approved business related travel, Idera
requires the Employee to submit an original travel and expense report with the
business purpose identified. Travel should be via the lowest cost alternative
within reason. All original receipts are requested but receipts for expenses
greater than $20 are required. Expense reports must be submitted in a timely
fashion. Please attach original receipts to your travel and expense report and
complete within 5 business days from your return. Deduct any personal expenses.
Any receipts not provided must be noted on the travel and expense report. If
business travel was overseas, convert to U.S. dollars and list the exchange rate
used.     2.   Travel and expense reports must be signed by the Employee and
approved by the Employee’s manager before forwarding to accounting.
Reimbursement will be made via the next scheduled check run, which should be
within 15 days after the accounting department receives an approved travel and
expense report.     3.   In the event that the Employee owes the Company funds,
the funds should accompany the completed travel and expense report. Any amounts
due the Company and not paid will be deducted from any future payment requests.
    4.   Any expense submitted that does not comply with the guidelines of this
policy will not be reimbursed, unless accompanied by a valid exception approved
by the CFO, President or CEO.

LODGING:

6



--------------------------------------------------------------------------------



 



Employees are permitted to reserve hotel rooms for out of town travel. Neither
luxury, nor sub-standard accommodations should be used. Employees will only be
reimbursed for standard hotel rooms. No upgrades to suites are permitted.
Saturday night stays are permitted, but not required, if the stay results in
airfare savings in excess of the extra night(s) stay and meals. Where
appropriate, Employees are expected to book their accommodations using
conference hotels and discounts. It is the Employee’s responsibility to cancel
reservations not expected to be utilized. The Company will not reimburse no show
fees.
AIRFARE:
Air travel will be via the most direct and economical means. Employees are
expected to book their airfare as far in advance as possible — at least seven
days in most instances. Use of “Non-Refundable” airfare is recommended. (In most
cases, if the travel must change or the trip is canceled all together, the funds
can be used as a credit toward future travel, less a service charge imposed by
the airline. Employees must include this credit on their next travel and expense
report that includes air travel.) Employees may fly business class on
international flights where in-flight time exceeds six hours in duration.
Benefits from frequent flier memberships are considered to belong to the
Employee. The Company does not reimburse any fees or dues associated with such
memberships.
PERSONAL TRANSPORTATION/MILEAGE:
Employees with a valid driver’s license may submit expenses for the use of their
personal car while on business. Employees will be reimbursed the standard IRS
rate for every mile driven on behalf of the Company that exceeds their normal
commuting mileage, defined as from the Employee home to the Company’s facility.
Receipts should be submitted for any parking expenses or tolls.
RENTAL CARS:
Compact or mid size cars can be rented when having a car is deemed necessary
(ie. taxi cabs are not prevalent or the distance from the airport or hotel to
the destination is excessive). When possible, every effort should be made to
return rental cars with the proper fuel level. Receipts should be submitted for
gas with the T&E report. Additional liability and physical damage insurance
should be waived for cars rented in the United States as the Company’s travel
insurance policy covers Company travel via rental cars. Employees renting cars
should include the Company’s name somewhere on the rental agreement. Additional
liability and physical damage insurance should be purchased from the rental
agency for cars rented outside the United States.
TRAIN FARE:
Train travel will be via the most direct and economical means. Employees are
expected to book their train fare as far in advance as possible. Use of
“Non-Refundable” train fare is recommended. The Acela express service, where all
seats are business class, is permitted for

7



--------------------------------------------------------------------------------



 



travel between Boston and New York and DC. Employees may use first class train
accommodations where on-train time exceeds seven hours in duration. Benefits
from frequent traveler memberships are considered to belong to the Employee. The
Company does not reimburse any fees or dues associated with such memberships.
TELEPHONE/FACSIMILES/INTERNET SERVICES:
Reasonable expenses incurred while traveling for telephone, fax, internet, and
telegraph for Company business communications are reimbursable. Where
applicable, Employees should use their Company issued cell phones when traveling
and not incur extensive calls through their hotel rooms. Necessary business
calls made from the Employee’s residence are reimbursable. A copy of the
telephone bill and an explanation of the business purpose should be submitted
with your travel and expense report.
BUSINESS MEALS AND ENTERTAINMENT:
Meals. Individual meals can be purchased while an Employee is traveling for
approved business purposes. Individual meals will be reimbursed at the lower of
$30 per meal or $50 per day.
When in the best interest of the Company, meals may be purchased for clients,
affiliates, and others with whom the Company has business dealings. In addition,
the government requires detailed record keeping legitimizing the expense. The
items to be documented are:

  •   Individuals present     •   Business affiliations     •   Location     •  
Date     •   BUSINESS PURPOSE OF MEETING. This can be a short phrase such as
“discuss new business”, “conduct employee review”, or “scientific discussions”

Reimbursements may include gratuities up to a maximum of 20%.
Entertainment — Entertainment expenses are generally not reimbursed by the
Company. Entertainment expenses are only reimbursable with management prior
approval. Pre-approved entertainment will only be reimbursed where an original
receipt is submitted with the T & E report.
NON-REIMBURSABLE EXPENSES, include but are not limited to the following:

  •   Airline club or other travel memberships     •   Airline upgrade coupon
booklets     •   Airline headsets     •   Sundries     •   Laundry services
(unless a trip is unexpectedly extended)     •   Lost airline tickets
applications     •   Mini-bar services     •   In room movies

8



--------------------------------------------------------------------------------



 



  •   Barber/Hair Stylist     •   Manicurist     •   Masseur/Spa services     •
  Birthday or other celebration gifts     •   Unauthorized donations,
contributions     •   Car insurance     •   Personal items other than emergency
services items purchased while traveling because of lost or damaged baggage    
•   Clothing purchases     •   Personal liquor or entertainment when not
included in a business dinner     •   Traffic violations and citations     •  
Pet care, lawn care and snow removal while traveling     •   Theft, loss or
damage to personal property     •   Cash advances and ATM fees     •   Daily
newspapers while traveling

9